Citation Nr: 1123809	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-35 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine condition, to include consideration as secondary to the Veteran's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





INTRODUCTION

The Veteran served on active duty from June 1994 to July 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the benefits sought on appeal.  The Veteran appealed this decision to BVA, and the case was referred to the Board for appellate review.  

While the November 2007 rating decision was issued by the RO in Augusta, Maine, the Veteran's claim was originally filed at the RO in Detroit, Michigan and the Veteran's appeal was subsequently processed and readjudicated at the Detroit, Michigan RO.  

In September 2010, the Board remanded this claim for additional evidentiary development.  As discussed in more detail below, the RO complied with the Remand instructions, and the case is ready for appellate disposition.

In September 2010, the Board also remanded the issues of higher initial ratings for bursitis of the right hip, patellofemoral syndrome of the right knee, and right ankle strain, for the purpose of providing the Veteran a Statement of the Case (SOC) addressing these claims and giving him an opportunity to appeal them, if he desired to do so.  In December 2010, the RO issued a SOC, advising the Veteran that he had to file an appeal within 60 days.  He did not do so; therefore, the Board has no jurisdiction to address these claims. 



FINDINGS OF FACT

1. There is no persuasive evidence indicating that the Veteran's current back condition is due to disease or injury during service.

2. There is no persuasive evidence indicating that the Veteran's current back condition has been caused or aggravated by his service-connected right hip, right knee, and/or right ankle conditions.


CONCLUSION OF LAW

A lumbar spine condition was not incurred in active service, nor is it related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assure that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

	
I.  Merits of the Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service- connected disability.  Id. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the Veteran filed his claim after this date, so only the new provisions apply.  That is the law detailed above.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lumbar spine condition.  

Turning to the Veteran's service treatment records, although he was treated numerous times for other medical conditions, at no time did he complain of back pain.  In his May 1998 separation examination, the Veteran marked that he had never experienced recurrent back pain, and clinical evaluation of the spine was normal. 

Private treatment records dated from November 2002 to February 2008 reflect the Veteran was seen on a routine basis seeking treatment for recurrent back pain.  When he first sought treatment in November 2002, he complained of right sacroiliac joint pain when running.  The assessment was low back pain, suspect musculoskeletal.  In July 2003, he complained of low back pain of several weeks' duration, reporting that he had been running, golfing, and practicing martial arts.  The assessment was low back pain, suspect musculoskeletal.  In September 2005, he complained of back pain of one month's duration.  He had been active at work and was building a new house.  The assessment was low back pain, acute, and somatic dysfunction of lumbar spine, pelvis, and sacrum.  In April 2006, he complained of back pain after cutting down a tree and needing to change the course of the fall as it was going towards the car.  The assessment was low back pain.  In October 2006, he complained of back pain, reporting that he had been running in the woods when he jammed his knee, causing pain.  The assessment was low back pain, acute.  In December 2006, he told his doctor that if he did certain movements, his hip and knee would "throw the back out."  In May 2007, it was noted that he had back pain, with no specific injury, and he had been actively exercising.  The assessment was low back pain, acute.  In February 2008, he was again treated for low back pain, with assessment of low back pain, acute.

The record reflects that the Veteran did not seek treatment for back-related complaints immediately following his separation from service or for many years thereafter.  In fact, the first documented complaint of back pain was in 2002, approximately four years after the Veteran's discharge from active duty service.  Therefore, the Board finds that a chronic lumbar spine condition did not manifest during his period of service or for many years thereafter.  

There is also no persuasive evidence of continuity of symptomatology.  The Veteran has not specifically alleged that he experienced back pain during service.  In fact, when he filed his claim, the Veteran did not allege onset during service.  Rather, he identified 2005 as date of onset.  When he went for his first VA examination in 2008, he stated his back pain had begun in 1999, but he was not treated at that time.  Even if the Board were to accept, for the sake of argument, that he has had back pain since service, that allegation would be outweighed by the medical records.  When the Veteran sought treatment for back pain in 2002, he did not report an injury during military service, nor did he report a history of back pain for many years.  In fact, most of his complaints were assessed as "acute" in nature.  

As for whether the post-service diagnosed lumbar spine condition is related to disease or injury during service, the medical opinions of record directly on this point are unfavorable to the claim.  During the Veteran's July 2008 VA examination, the examiner interviewed the Veteran, noting his complaints of pain in his back which had worsened throughout the years, and currently radiates to his right leg.  The Veteran described the pain as a shooting and stabbing-like sensation.  Upon conducting a physical examination of the Veteran, the examiner diagnosed him with a lumbar strain, and opined that the Veteran's lumbar spine condition is less likely as not caused by or a result of active duty military service, reasoning that the earliest documentation of back pain was dated in 2002, and records dated from 2002 to 2007 reflect back pain either as a result of increased activity or due to a post-service accident.  

The Veteran was also examined in November 2010 for the purpose of obtaining an opinion on secondary service connection, as discussed more below, but that examiner also reviewed the Veteran's claims file and provided an opinion as to direct service connection.  The examiner noted that the Veteran was not seen during service for a back condition, and he was normal upon separation in 1998.  The first evidence of a back condition was in 2002, and x-rays of the lumbar spine were normal in 2008.  Therefore, the examiner concluded, in pertinent part, that the Veteran's back condition is not related to his active duty military service.

These are the only medical opinions of record, and both are clearly unfavorable to the claim.  Therefore, for these reasons, direct service connection is not warranted.  There is no objective evidence in the service treatment records of a chronic back disorder, no persuasive evidence of continuity of symptomatology, and no medical opinion linking the post-service back condition with an in-service disease or injury.  In fact, when he filed his claim, the Veteran did not allege onset during service.  Rather, he identified 2005 as date of onset.  In the 2008 substantive appeal, the Veteran clarified that he felt the back condition was secondary to the conditions for which he had been granted service connection (right hip, right knee, right ankle).  Secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Since the 2008 VA examiner did not provide an opinion with regard to whether the Veteran's lumbar spine condition was secondary to any of his service-connected disabilities, the claim was remanded in September 2010 to obtain such an opinion.  

The Veteran underwent VA examination in November 2010.  The Veteran denied any specific injury to his back during service, indicating that it just started to hurt.  He said his doctor told him his back was "out of whack" because of his hip and knee.  X-rays showed degenerative disc disease at L5-S1.  The examiner reviewed the Veteran's claims file, as well as pertinent medical literature.  The examiner concluded the Veteran's degenerative disc disease is not caused by or a result of the right knee condition, the right hip condition, or the right ankle condition, or by a combination of all three conditions.  The rationale for the opinion was that there is no medical or scientific literature that supports an injury to the knee, hip, or ankle causes degenerative changes in the back.  There was also no credible evidence of an abnormal gait resulting from a leg or lower extremity joint injury that would result in pathology in the back unless there was a leg length discrepancy of 1 1/2 inches.  The Veteran does not have such a leg length discrepancy.  The examiner also explicitly concluded that the Veteran's degenerative disc disease is not permanently aggravated by the right knee condition, the right hip condition, or the right ankle condition, or by a combination of all three conditions.  The rationale provided was the same as that above regarding the lack of leg length discrepancy that would aggravate a back condition. 

This is the only medical opinion of record, and it is unfavorable to the claim.  Therefore, for these reasons, secondary service connection is not warranted.  

Although the Veteran might sincerely believe that his back condition is related to service and/or caused or aggravated by his service-connected disabilities, the Veteran's assertions, as a lay person, are simply outweighed by the negative opinions from medical professionals. 

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provisions does not apply.  Accordingly, the Board concludes that service connection for a back disability is not warranted.  

II.  The VCAA

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

A letter dated in March 2007 satisfied the duty to notify provisions concerning the direct service connection aspect of the Veteran's claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, the March 2007 letter apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Additionally, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective date.  In this regard, the Board notes that the March 2007 letter informed him that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there were changes in his condition.  The letter also explained how disability ratings and effective dates were determined.  

The Veteran did not explicitly raise the secondary service connection aspect of his claim until his appeal in 2008.  The 2007 letter did not inform him what was needed to substantiate this claim, and the RO did not send another letter at a later date.  However, it is clear from the circumstances of this case that the Veteran has knowledge of what is needed to substantiate a claim for secondary service connection, and he is therefore not prejudiced by the RO's failure to send him a letter.  He raised such contentions in his substantive appeal, and his representative has submitted argument on his behalf.  The claim was subsequently readjudicated in the December 2010 Supplemental Statement of the Case (SSOC).  

In addition, the duty to assist the Veteran has been satisfied in this case.  Service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations in 2008 and 2010.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, when they are read together.  The 2008 examiner addressed direct service connection, and the 2010 examiner addressed both direct and secondary.  The opinions were predicated on a full reading of the Veteran's claims file, including the Veteran's service treatment records and post-service medical records, and involved interviews with the Veteran, as well as physical examinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a lumbar spine condition is denied.  





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


